


Exhibit 10.113

 

TRANSITION SERVICES AND SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Transition Services and Separation Agreement and General Release
(“Agreement”) is made by and between LendingTree, LLC (“Company”) and
Christopher Hayek (“Employee”) as of December 13, 2012 (the “Effective Date”).

 

WHEREAS, Employee and Company mutually agree that Employee’s employment with the
Company will terminate (including any and all offices Employee holds on behalf
of Company’s subsidiaries and/or affiliates), effective January 31, 2013 (the
“Separation Date”).  Company will make every effort to effect a Separation Date
of earlier than January 31, 2013, and, if an earlier date is feasible, Employee
will become eligible for any transition or severance benefits detailed below as
long as he satisfies transition services requirements and remains actively
employed with the Company until the agreed upon date;

 

WHEREAS, the Company and Employee do not anticipate that there will be any
disputes between them or legal claims arising out of Employee’s separation from
employment, but nevertheless, desire to ensure a completely amicable parting and
to settle fully and finally any and all differences or claims that might arise
out of Employee’s employment;

 

THE PARTIES HEREBY AGREE, in consideration of the foregoing and the following
terms, conditions and obligations, as follows:

 

1.              Transition Services.  Employee  agrees that from the Effective
Date until the Separation Date (the “Transition Period”), Employee shall
reasonably assist Company and perform such transitional duties  as may be
assigned by the Chief Executive Officer and/or Chief Financial Officer and
reasonably agreed to by Employee (the “Transition Services”).  Transition
Services may include, but not necessarily be limited to, adequately assist in
training Employee’s successor and responding to questions and inquiries during
the Transition Period.   Employee will continue to receive his present base
salary during the Transition Period, unless he is terminated for Cause, in which
case payment of his base salary shall terminate as of the date of termination.  
For the purposes of this Agreement, a termination for “Cause” during the
Transition Period occurs if Employee’s employment is terminated by the Company
for any of the following reasons: (1) theft, dishonesty, or falsification of any
employment or Company records by Employee; (ii)  an act or acts constituting a
felony or any act involving moral turpitude; (iii)  willful misconduct or gross
negligence; or (iv) the material breach by Employee of any provision of this
Agreement after written notice of such breach and a period of no less than
fifteen (15) days from receipt of such notice to cure such breach. Should
Employee be terminated for Cause during the Transition Period, Company will not
be required to and shall not provide Employee with the Severance Benefits set
forth in Section 2 of this Agreement.

 

2.              Severance Benefits. In exchange for the Transition Services, the
general release of claims and other good and valuable consideration, the Company
agrees to provide Employee with the following payments and benefits (“Severance
Benefits”).  Employee acknowledges and agrees that the Severance Benefits
constitute adequate legal consideration for the promises and representations
made by him in this Agreement.  Receipt of the Severance Benefits is contingent
upon Employee complying with the following conditions: (i) Employee must sign
the Supplement to Severance Agreement and General Release (“Supplemental
Release”) on or within 21 days following his Separation Date; (ii) Employee must
not revoke the Supplemental Release; (iii) the Supplemental Release must become
effective and enforceable on the eighth day after Employee signs the
Supplemental Release (“Effective Date of the Supplemental Release”);
(iv)  Employee must continue

 

--------------------------------------------------------------------------------


 

to abide by the covenants not to compete or solicit, as described in his offer
letter dated July 7, 2005; and (v) Employee must make himself reasonably
available to assist in the orderly transition of Employee’s duties to other
employees of Employer via telephone or in-person during the period commencing on
the Separation Date and continuing during the Severance Period (as defined
below). Company also agrees to reimburse Employee for mutually agreed upon
reasonable expenses incurred in connection with providing these services.

 

(a)                                                        Company agrees to pay
Employee $90,000 (“Severance Pay”), less all normal withholdings for federal and
state income taxes and payroll taxes. The Severance Pay will be paid to Employee
in equal installments on the Company’s regularly scheduled bi-weekly paydays
over the twenty-six (26) week period following his Separation Date (the
“Severance Period”), with the first installment to be paid on the first payday
following the Effective Date of the Supplemental Release. If, however, Employee
obtains other employment or is otherwise compensated for services provided to
any party during this Severance Period, the Company’s obligation to make future
payments to Employee shall be offset against any compensation earned by him as a
result of such employment or services provided.  Employee agrees to inform the
Company promptly of his employment status and any amounts earned during the
Severance Period.

(b)                                                        Company agrees to pay
Employee’s Q4 2012 and 2012 year-end bonus amount with, if any (“Bonus Pay”), as
calculated in accordance with the Company’s 2012 bonus plan methodology. Company
will notify Employee of the Bonus Pay amounts and timing of such payments on the
date the Company notifies its employees generally. The Bonus Pay will be
transmitted to Employee on the later of (i) the date(s) that the Company pays Q4
2012 and 2012 year-end bonus amounts to its employees generally, or (ii) the
Effective Date of the Supplemental Release.

(c)                                                         Subject to approval
of the Compensation Committee of the Board of Directors of Tree.com, Inc.,
Employee’s Restricted Stock Units scheduled to vest during February 2013 (the
“2013 RSUs”) shall vest in full on the dates the RSUs are normally scheduled to
vest based on a successful period of transition and reasonable availability for
followup.

 

3.              General Release of Claims.  Employee hereby releases and forever
discharges the Company, its subsidiaries, business units, affiliates, parent
companies, past and present, its predecessors and successors and its respective
officers, directors, employees, agents, legal counsel, successors and assigns,
past and present  (hereinafter referred to collectively as the “Released
Parties”) from any and all known and unknown claims, demands and causes of
action that Employee may have against the Released Parties arising from or in
connection with: (a) the terms and conditions of his employment with the Company
(including any agreements between Company and Employee, including but not
limited to Change of Control protection and a severance eligibility letter dated
March 29, 2010); (b) the termination of his employment from the Company; and
(c) any conduct, actions or omissions, known or unknown, by the Released Parties
occurring on or before the date Employee executes this Agreement.  It is
expressly intended, understood and agreed that the claims released by Employee
shall include, by way of example and without limitation, all contractual,
statutory, common law, federal and state constitutional and other claims,
whether known or unknown, based upon:

 

A.  Actual or alleged defamation, invasion of privacy, personal inconvenience,
damage  to Employee’s personal reputation, and  intentional or negligent
infliction of emotional distress;

 

--------------------------------------------------------------------------------


 

B.  Actual or alleged violations of the employment and discrimination laws of
the State of North Carolina, common law and any and all other applicable state,
county or local statutes, ordinances or regulations;

 

C.  Actual or alleged violations of the federal  Age Discrimination in
Employment Act, as amended, the Civil Rights Act of 1866, Title VII of the Civil
Rights Act of 1964, as amended, the Civil Rights Act of 1991, all federal and
state executive orders, the Uniformed Services Employment and Reemployment
Rights Act of 1994, and the Equal Pay Act;

 

D.  Actual or alleged violations of the Americans with Disabilities Act of 1990,
the Rehabilitation Act of 1973, the Family and Medical Leave Act, the Fair Labor
Standards Act and state and local wage-hour laws and regulations, and claims
under the federal Employee Retirement Income Security Act, including but not
limited to claims under Company-sponsored severance and termination pay plans,
if any;

 

E.  Actual or alleged violations of any other federal or state codes, laws,
ordinances, regulations or case law which prohibit employment discrimination,
retaliatory termination of employment and employment termination in violation of
public policy;

 

F.  Actual or alleged breach of express and implied contract and wrongful
discharge;

 

G.  Claims for Employee’s attorneys’ fees.

 

Employee agrees and understands that any claims he may have under the
aforementioned statutes, or any other federal, state or local law ordinance,
rule or regulation are effectively waived and released by this Agreement. 
Employee represents that he knows of no claim that he has that has not been
released by this paragraph.  This release does not extend to claims which as a
matter of law cannot be waived.  Employee acknowledges and understands that this
paragraph is intended to prevent him from making any claim against the Released
Parties regarding any matter or incident relating to or arising from the
employment relationship or its termination that occurs up to the date Employee
executes this Agreement.

 

4.              Covenant not to Sue.   Employee hereby covenants and agrees not
to file, commence or initiate any suits, grievances, demands or causes of action
against the Released Parties based upon or relating to any of the claims
released and forever discharged pursuant to this Agreement.  If Employee
breaches this covenant not to sue, he hereby agrees to pay all of the reasonable
costs and attorneys’ fees actually incurred by the Released Parties in defending
against such claims, demands or causes of action, together with such and further
damages as may result, directly or indirectly, from that breach.  Moreover,
Employee agrees that he will not persuade or instruct any person to file a suit,
claim or complaint with any state or federal court or administrative agency
against the Released Parties.  In accordance with 29 C.F.R. § 1625.23(b),
nothing in this covenant not to sue is intended to preclude Employee from
challenging the validity of this Agreement under the OWBPA, 29 U.S.C. § 626(f),
with respect to claims under the ADEA, and the Company shall not be entitled to
recover any consideration paid under this Agreement, damages or its attorneys’
fees and costs resulting from such challenge.

 

5.              No Admission of Wrongdoing or Liability.   Nothing contained in
this Agreement shall constitute, or be construed as or is intended to be an
admission or an acknowledgment by the Company or the

 

--------------------------------------------------------------------------------


 

Released Parties of any wrongdoing or liability, all such wrongdoing and
liability being expressly denied.

 

6.              Confidentiality, Non-disparagement and Continuing Obligations.

 

(a)           From and after the Effective Date, LendingTree agrees not to
disparage Employee, and Employee agrees not to disparage LendingTree or any
LendingTree officers, directors, employees, shareholders, parent companies,
affiliates and agents, in any manner likely to be harmful to the parties or
their business, business reputation or personal reputation; provided that a
party may respond accurately and fully to any question, inquiry or request for
information when required by legal process.  This Agreement shall cover all
forms of disparagement, direct or indirect, through any medium or in any venue.

 

(b)           Additionally, Employee acknowledges that, during his employment
with the Company, he may have learned information that is confidential to the
Company (“Confidential Information”).  Such Confidential Information may have
included (among other things): purchasing and product information; sales and
account information; customer information; sales and marketing plans and
strategies; pricing strategies; profit margins; pricing reports; information
concerning claims or potential claims against the Company; personnel
information, and any other information of a similar nature.  Employee agrees
that he will not disclose any Confidential Information to any person (including
any Company employee who does not need to know such Confidential Information),
agency, institution, company or other entity without first obtaining the written
consent of the Company.

 

(c)           Employee acknowledges that his obligations governed by any
agreements entered into with Company regarding rights in intellectual property,
non-competition and non-solicitation remain in effect pursuant to their original
terms.

 

7.              Disclosure.  Employee acknowledges and warrants that he is not
aware of, or that he has fully disclosed to the Company, any matters for which
Employee was responsible or which came to Employee’s attention as an employee of
the Company that might give rise to, evidence, or support any claim of illegal
conduct, regulatory violation, unlawful discrimination, or other cause of action
against the Company.

 

8.              Company Property.  All records, files, lists, including computer
generated lists, data, drawings, documents, equipment and similar items relating
to the Company’s business that Employee generated or receive from the Company
remain the Company’s sole and exclusive property.  Employee agrees to promptly
return to the Company all property of the Company in his possession.  Employee
further represents that he has not copied or caused to be copied, printed out,
or caused to be printed out any documents or other material originating with or
belonging to the Company.  Employee additionally represents that he will not
retain in his possession any such documents or other materials.

 

9.              Breach of Agreement.   If either party brings a claim for breach
of the terms of this Agreement, the prevailing party shall be entitled to its
reasonable attorneys’ fees and expenses incurred in prosecuting or defending
such an action.

 

10.       Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of Employee and the Company, and their officers, directors, employees,
agents, legal counsel, heirs, successors and assigns.

 

11.       Governing Law.   This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of North Carolina.  Any action
brought by any party to this Agreement

 

--------------------------------------------------------------------------------


 

shall be brought and maintained exclusively in the state and federal courts
sitting in Mecklenburg County, North Carolina, and the parties hereby consent
and submit themselves to the exclusive venue and personal jurisdiction of said
court with respect to all such disputes and controversies.

 

12.       Warranties/Representations.  Employee hereby warrants and represents
that:

 

A.            Throughout his employment, he was fully and appropriately
compensated for all hours worked in accordance with the Fair Labor Standards Act
and other applicable law, if any.

 

B.            He has been provided with all leave to which he is entitled under
Company policy and applicable law, including but not limited to the Family and
Medical Leave Act.

 

C.            He has carefully read and fully understands the comprehensive
terms and conditions of this Agreement and the releases set forth herein;

 

D.            He is executing this Agreement knowingly and voluntarily, without
any duress, coercion or undue influence by the Company, its representatives, or
any other person;

 

E.             He has consulted with legal counsel of his own choice before
executing this Agreement;

 

F.              He has pending no claim, complaint, grievance or any document
with any federal or state agency or any court seeking money damages or relief
against the Company;

 

G.            The Severance Benefits and Transition Services recited above
constitute good and valuable consideration;

 

H.           He is fully satisfied with the terms and conditions of this
Agreement including, without limitation, the consideration paid to him by the
Company;

 

I.                He is not waiving rights or claims that may arise after the
date this Agreement is executed; and

 

J.                He has had the right to consider the terms of this Agreement
for a full 21 days; and he hereby waives any and all rights to any further
review period; and

 

K.           He has the right to revoke this Agreement within seven (7) calendar
days after signing it by providing during this seven day period written notice
of revocation to:

Attention:

 

Senior Vice President, Human Resources & Administration

 

 

LendingTree, LLC

 

 

11115 Rushmore Dr.

 

 

Charlotte, NC 28277

 

If he revokes this Agreement during the seven-day period, the Agreement and all
obligations hereunder become null and void in their entirety.

 

13.       Entire Agreement; Severability of Terms.   This Agreement contains the
complete, entire understanding of the parties; no agreements, representations or
statements of any party not contained herein shall be binding on such party.  In
executing this Agreement, neither party relies on any term, condition, promise
or representation other than those expressed in this Agreement.  This

 

--------------------------------------------------------------------------------


 

Agreement supersedes all prior and contemporaneous oral and written agreements
and discussions with respect to the subject matter hereof.  This Agreement may
be amended or modified only by an agreement in writing.  If any provision of
this Agreement is determined to be invalid or otherwise unenforceable, then that
invalidity or unenforceability shall not affect any other provision of this
Agreement, which shall continue and remain in full force and effect.

 

14.       Compliance with the Older Worker Benefit Protection Act.   Employee
represents and agrees that he has carefully read and fully understands all the
provisions of this Agreement, specifically including the General Release of
claims included in the Agreement.  Employee further represents and acknowledges
that prior to the execution of this Agreement, he has been provided a period of
at least 21 days within which to consider the Agreement and that Employee has
been advised to discuss any and all aspects of this Agreement with an attorney
of choice during this period at her/his own expense.  Employee understands that
this Agreement may be executed at any time before the 21 day consideration
period expires.

 

THIS IS A LEGALLY ENFORCEABLE AGREEMENT.

 

 

Dated: December 13, 2012

 

 

 

 

 

/s/ Christopher Hayek

 

Christopher Hayek

 

 

 

Dated: December 13, 2012

 

 

 

 

 

COMPANY

 

 

 

 

By:  

/s/ Claudette Hampton

 

 

 

 

Title:

 SVP, HR & Administration

 

 

--------------------------------------------------------------------------------


 

SUPPLEMENT TO TRANSITION SERVICES AND

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Supplement to Transition Services and Separation Agreement and General
Release (“Supplemental Release”) is made by and between LendingTree, LLC
(“Company”) and Christopher Hayek (“Employee”), and amends the Transition
Services and Separation Agreement and General Release (“Agreement”) by extending
the promises and agreements of each and every section and subsection, except
Section 6 and its subparts, of the Agreement through the Separation Date.

 

1.             Older Workers’ Benefit Protection Act. This Supplemental Release
is intended to satisfy the Older Workers’ Benefit Protection Act, 29 U.S.C.
Section 626(f). Employee is advised to consult with an attorney before executing
this Supplemental Release.

 

a.             Acknowledgement/Time to Consider. Employee acknowledges and
agrees that (a) he has read and understands the terms of this Supplemental
Release; (b) he has been advised to consult with an attorney; (c) that he has
obtained and considered such legal counsel as he deems necessary; (d) that he
has been given twenty-one (21) days to consider whether or not to sign this
Supplemental Release (although Employee may elect not to use the full 21-day
period at his option); and (e) that by signing this Supplemental Release,
Employee acknowledges that he does so freely, knowingly, and voluntarily.

 

b.             Revocation/Effective Date. This Supplemental Release shall not
become effective or enforceable until the eighth day after Employee signs this
Supplemental Release. In other words, Employee may revoke his acceptance of this
Supplemental Release within 7 days after he signs it. Employee’s revocation must
be in writing and received by Claudette Hampton, Senior Vice President — Human
Resources, 11115 Rushmore Drive, Charlotte, NC  28277 by 5:00 p.m. Eastern Time,
on or before the seventh day after it is signed to be effective. If Employee
does not revoke his acceptance on or before that date, his acceptance of this
Supplemental Release shall become binding and enforceable on the eighth day
(“Effective Date of the Supplemental Release”).

 

c.             Preserved Rights of Employee. This Supplemental Release does not
waive or release any rights or claims that Employee may have under the Age
Discrimination in Employment Act that arise after the execution of this
Supplemental Release. In addition, this Supplemental Release does not prohibit
Employee from seeking relief in the event of a breach of the Agreement, or from
challenging the validity of waiver and release of claims under the Age
Discrimination in Employment Act.

 

2.             Return of Property.  Employee acknowledges that the Company has
returned to him all of his personal effects and property which were in the
Company’s possession or control.  Employee further acknowledges and agrees that
he has returned or will return to the Company all property of the Company
(including, but not limited to, computers, cell phones, pagers, keys and access
cards, Company credit cards, and all other Company documents, records and
equipment) which are in Employee’s possession or control, including all copies
and summaries of any of the Company’s confidential or proprietary information. 
Employee further affirms that he understands his obligation to keep confidential
the business and proprietary information of the Company and that he will not
discuss or disclose such information with anyone.

 

The parties to this Supplemental Release have read the foregoing Supplemental
Release and fully understand each and every provision contained herein.
Wherefore, the parties have FREELY AND VOLUNTARILY executed this SUPPLEMENTAL
RELEASE on the dates shown below.

 

Dated:

 

 

By:

 

 

 

 

 

 

Dated:

 

 

By:

 

 

--------------------------------------------------------------------------------
